Citation Nr: 1738704	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-38 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in El Paso, Texas


THE ISSUES

Entitlement to a clothing allowance for the year 2014.  


REPRESENTATION

Veteran  represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in El Paso, Texas.

In July 2016, the Veteran presented sworn testimony to the undersigned during a Travel Board Hearing.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The topical medication provided to the Veteran in the year 2014 for his service-connected skin disability tends to cause irreparable damage to his outer garments.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the year 2014 due to use of topical medication have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for the award of a 2014 clothing allowance is granted herein; therefore any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In pertinent part, 38 C.F.R. § 3.810 (a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810 (a)(1)(ii)(A). 

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810 (a)(1)(ii)(B).

The Veteran contends that the topical medication prescribed by VA for his service-connected skin disability causes irreparable damage to his outer garments.  See Board Hearing Transcript.  He is service connected at 60 percent for a skin disorder.  VA treatment records confirm that he has been prescribed topical medication, including ammonium lactate and hydrophilic cream to treat this disorder.  Based upon a careful review of the record, the Board finds that the evidence is at a minimum in equipoise as to whether a clothing allowance is warranted for the year 2014.  

With regard to negative evidence, the El Paso Chief of Prosthetics determined that his medications did not cause irreparable damage to his clothes.  However, the record is devoid of any specific discussion of the Veteran's disabilities in relation to his use of the prescribed topical medications.  Such discussion is necessary as the Veteran testified to requiring continued lubrication to allow for comfort as a result of his widespread severely dry and itchy skin.  As a result of this omission, the Board affords this opinion limited probative value.

As to positive evidence, the Veteran uses the topical medication, thus he is competent to testify whether each results in irreparable damage to his clothing.  Further, his affirmative statements constitute persuasive evidence in favor of his claims.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Correspondingly, his spouse is also competent to testify as to the damage sustained to the Veteran's clothes as she functions as his caretaker and washes his garments.  These combined statements are considered highly probative.

In sum, there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's use of topical medication actually results in irreparable damage to his clothing.  Thus, weighing this non-specific finding against the Veteran and his spouse's specific competent lay assertions the evidence is at least in equipoise concerning whether his topical medication results in irreparable damage to his clothing.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 for the Veteran's topical medication have been met.  38 C.F.R. §§ 3.102, 3.810(a)(1).

In awarding this grant, the Board acknowledges the Veteran's previous contentions requesting a clothing allowance as the result of the damage caused by his wheel chair and knee brace.  See September 2014 VA Form 9.  The Board considers these assertions withdrawn as they were not raised at the hearing.  Moreover, entitlement to a clothing allowance on those bases is inapplicable, as none of the Veteran's service connected disabilities have required such equipment.  See 38 C.F.R. § 3.810 (a)(1)(ii)(A). 


ORDER

Entitlement to a clothing allowance for the year 2014 is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


